Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 4, 2018

                                      No. 04-18-00182-CV

                    IN THE INTEREST OF B.B.R., B.L.A.R., AND J.R.,

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01942
                          Honorable Richard Price, Judge Presiding


                                         ORDER

        This is an accelerated appeal involving the termination of parental rights. The court
reporter has filed a notification of late reporter’s record requesting an extension of seven days to
April 9, 2018. We grant her request and ORDER her to file the reporter’s record on or before
April 9, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court